Grover Sellers                AUUTIN m.TRxAs




      Hon. Marion McGee      Opinion No. O-6134
      County Auditor         Re: Construction   of House Bill 108,
      Hays County            48th Legislature,  in regard to levy-
      San Marcos, Texas      ing taxes.
      Dear Sir:

                 Your letter  requesting an opinion upon the cap-
      tioned subject has been given careful consideration   by
      this department.    We quote your request as follows:
                  “Is the tax levy not to exceed five (5) cents
            on each 3ne Hundred Dollars valuation authorized
            to be levied by the Commissioners Court under House
            BFll No. 108, of the 48th Regular Session, to be
            construed to be part of the constitutional      General
            Fund levy of twenty-five   (25) cents and not to ex-
            ceed it, on each One Hundred Dollars valuation,      or
            can it be in addition,   separate, distinct   and above
            the General Fund maximumof twent??-five     (25) cents?
                   “The’Commissioners Court of Hays County has
            been   petltioned    to call a special election to make
            this   Act effective    in Hays County and as our General
            Fund   is now over $$?,OOO.OO in the red, we are anx-
            ious   to get ,:anopinion on this question.”
                 House Bill 108, 48th Legislature     (codifjed   as Article
      4436, v. A.C. s., reads in part as follows:
                  “The Commissioners Court of each County of this
            State having a population   of less than twenty-two
            thousand (22,000),  according to the last preceding
            Federal Census, is hereby authorized to levy a tax,
            not to exceed five (5) cents on each One Hundred
            Dollars valuation   upon. personal or real property
            for the purpose o h creating a County Health Unft,and
            for the purpose of buying necessary vaccines* and. to
            pay for necessary medical services    required for the
            immunization of school children and indigent people
            from communicable disease s, and to pay as much as one-
            half, or any portion thereof,    as they may deem reason-
            ably necessary for the medical treatment and immuniza-
            tion of indigent people who are not paupers.      This
Hon. i4arion McGee, page 2


      Act is not to be construed as mandatory upon said
      Commissioners Courts, but shall only become effec-
      tive in any county having a population    of less
      than twenty-two thousand (22,000) after being ap-
      proved by a majority of the property taxpaying
      voters of that county at an election   called for
      that purpose by the Commissioners Court after re-
      ceiving a petition  signed by not less than five (5)
      per cent of the property taxpaying voters of said
      county requesting  such an election.”
             Article   8, Section   9, of the Constitution   of Texas
provides,   in part:
            “. .    no county, city or town shall levy more
      than twent;-five    cents for city or county purposes,
      and not exceeding fifteen     cents for roads and
      bridges,   and not exceeding fifteen    cents to pay jur-
      ors, on the one hundred dollars valuation,      except
      for the payment of debts incurred prior to the adop-
      tion of the amendment September 25th, 1883; and for
      the erection    of public buildings,   streets, sewers,
      water works and other permanent improvements, not to
      exceed twenty-five    cents on the one hundred dollars
      valuation    in any one year, and except as is in this
      Constitutjon   otherwise provided;    . . .L(
             The abw e constitutional    provision,  and particularly
that portion thereof dealing with the levying of taxes by the
county for county purposes        is the only authorization   by wh!ch
a county could levy a tax Ltor the purpose set forth in House
Bill 108.     It is well settled that Section 9 of ,Article 8 of the
Constitution    fixes the maximumrates of taxation that may be
levied for the several purposes therein specified.          ,Ault v. Hill
County, 102 Tex. 335, ~16 S.W. 359; Carroll v. Williams, 202
S.W. 504. The limitation       for county purposes is placed at twenty-
five cents on the one hundred dollar valuation.
             Therefore,  you are advised that the tax levy permitted
by House Bill 108 is to be considered as a part of the levy of
twenty-five    cents referred  to in the above article  and section
of our Constitution.
                                          Yours very truly
APPROVED    AUG16, 1944                   ATTORNEY   GENERALOF TEXAS
/s/ Gee. C. Blackburn                     By /s/ Robert 0. Koch
 (,Acting) ATTORNEY    GENERALOF TEXAS    Robert 0. Koch, Assistant
APPROVED:OPINIONCOMNITTEE
BY:          BWB, CHAIRMAN
ROK:ilMM:wb